TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-05-00108-CV



                                    City of Austin, Appellant

                                                  v.

                               Ryan-O Excavating, Inc., Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 53RD JUDICIAL DISTRICT
        NO. GN300901, HONORABLE SCOTT H. JENKINS, JUDGE PRESIDING



                             MEMORANDUM OPINION


               On May 27, 2005, we granted the parties’ request for abatement of this appeal

pending approval of a settlement by appellant’s governing body. The parties have notified us that

on July 28, appellant’s governing body approved the settlement and the case was resolved. On

August 26, the parties filed a joint motion to reinstate the appeal and requested dismissal with costs

assessed against appellant. We therefore grant the joint motion, reinstate the appeal, and order the

case dismissed with costs assessed against appellant.




                                               Bob Pemberton, Justice

Before Chief Justice Law, Justices B. A. Smith and Pemberton

Dismissed

Filed: September 1, 2005